 

Exhibit 10.2

 

Execution Copy

 

AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO SMT ALT, LLC

c/o American Realty Hospitality Trust, Inc.

405 Park Avenue

New York, NY 10022

 

 

February 11, 2016

 

Summit Hotel OP, LP

Each of the Sellers listed on Schedule 1 attached hereto

c/o Summit Hotel Properties, Inc.

12600 Hill Country Boulevard, Suite R-100
Austin, TX 78738

Attention: Chris Eng, Senior Vice President, General Counsel & Chief Risk
Officer

 

Dear Chris:

 

Reference is made to that certain Real Estate Purchase and Sale Agreement, dated
as of June 2, 2015, by and among the sellers listed on Schedule 1 attached
thereto (each a “Seller” and collectively “Sellers”), Summit Hotel OP, LP
(“Summit”) and American Realty Capital Hospitality Portfolio SMT, LLC (“Original
Purchaser”), as amended pursuant to that certain letter agreement dated as of
July 15, 2015 (the “July 15 Letter Agreement”), that certain letter agreement
dated as of August 21, 2015 (the “August 21 Letter Agreement”) and that certain
extension notice dated as of October 26, 2015 (the “Extension Notice” and
collectively with the July 15 Letter Agreement and the August 21 Letter
Agreement, the “Purchase Agreement”). Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Purchase Agreement.

 

Pursuant to that certain Termination Agreement dated as of December 29, 2015 by
and among Sellers, Summit and Original Purchaser (the “Termination Agreement’),
the Purchase Agreement was terminated prior to the Closing.

 

Sellers, Summit and American Realty Capital Hospitality Portfolio SMT ALT, LLC
(“New Purchaser”) desire to reinstate the Purchase Agreement subject to the
terms and conditions of this letter agreement (this “Reinstatement”) and to
substitute as the Purchaser under the Purchase Agreement New Purchaser for
Original Purchaser.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Sellers,
Summit and New Purchaser hereby agree as follows:

 

1. Reinstatement of Purchase Agreement. Notwithstanding the prior termination of
the Purchase Agreement or any provision to the contrary contained in the
Termination Agreement, the termination of the Purchase Agreement is hereby
revoked and, except as expressly modified by this Reinstatement, the Purchase
Agreement shall be, and hereby is, reinstated in its entirety and shall be in
full force and effect as if the same had never been terminated. In furtherance
thereof, the Termination Agreement shall be null and void and of no further
force and effect except as provided in Section 3 below.

 



 

 

 

2. Substituted Purchaser. New Purchaser is hereby substituted as the Purchaser
under the Purchase Agreement in lieu of Original Purchaser, and Sellers, Summit
and New Purchaser acknowledge and agree that Original Purchaser shall have no
further rights or obligations of any kind whatsoever under the Purchase
Agreement. All references in the Purchase Agreement to Purchaser shall be deemed
to refer to New Purchaser. All notices previously given by Original Purchaser to
Sellers or Summit under the Purchase Agreement shall be deemed to have been
given by New Purchaser.

 

3. Original Deposit. Pursuant to the Termination Agreement, Sellers, as their
sole and exclusive remedy, recovered the Deposit as liquidated damages in full
satisfaction of any and all claims against Original Purchaser. The Deposit
recovered by Sellers shall not be credited against the Purchase Price due at
Closing by New Purchaser. Sellers and Summit acknowledge and agree that the
Deposit previously recovered by Sellers satisfied any and all claims against
Original Purchaser arising out of, relating to or in connection with the
Purchase Agreement and/or the Termination Agreement and that New Purchaser shall
have no rights to the Original Deposit and shall have no liability or obligation
arising out of, relating to or in connection with the prior termination of the
Purchase Agreement.

 

4. New Deposit. Concurrent with the date of this Reinstatement, Sellers, New
Purchaser and Escrowee shall execute deposit escrow instructions in the form
attached hereto as Exhibit A (the “New Deposit Escrow Instructions”) and,
concurrently therewith, New Purchaser, or Sellers on behalf of New Purchaser,
shall deliver to Escrowee new earnest money in the amount of $7,500,000 (the
“New Deposit”), subject to the terms of the Purchase Agreement and this
Reinstatement. The term “New Deposit” shall mean the New Deposit and shall
include interest earned thereon. All references in the Purchase Agreement to the
Deposit shall be deemed to refer to the New Deposit, and all references in the
Purchase Agreement to the Initial Deposit and the Additional Deposit shall be
deleted. The New Deposit shall be held and disbursed in accordance with the
Purchase Agreement, and shall be further disbursed in accordance with Section 6
and/or Section 8 of this Reinstatement. The Deposit Escrow Instructions attached
as Exhibit B to the Purchase Agreement are hereby deleted and replaced with the
New Deposit Escrow Instructions, and all references in the Purchase Agreement to
the Deposit Escrow Instructions shall be deemed to refer to the New Deposit
Escrow Instructions. The New Deposit shall be allocated among each of the Hotel
Assets in accordance with the relative Allocated Purchase Prices of such Hotel
Assets (each, an “Allocated Deposit”). Section 2.1.1 of the Purchase Agreement
is deemed to be deleted in its entirety.

 

5. New Closing Date. Section 4.1 of the Purchase Agreement is hereby amended to
read in its entirety as follows:

 

4.1 Closing Date. The closing of the transactions contemplated hereby (the
“Closing”) shall occur through escrow at 4:00 p.m. (New York time) on December
30, 2016, or at such later date as the Closing may be adjourned or extended
(including, without limitation as set forth in Section 3.1.3) in accordance with
the express terms of this Agreement (the “Closing Date”). Notwithstanding the
foregoing and unless prohibited by Section 7 of the Reinstatement of this
Agreement dated February 11, 2016, Purchaser shall hereby have the right to
cause the Closing Date to occur on any Business Day prior to December 30, 2016
upon providing notice to such effect to Summit and Sellers at least 30 days
prior to such desired Closing Date.

 



 

 

 

The Closing shall take place at the New York, New York office of Proskauer Rose
LLP, or such other place as Sellers and Purchaser shall agree in writing. The
Closing shall be a so-called “New York style” closing. For the avoidance of
doubt, the provisions of Section 7.1 and 7.2 shall apply if the Closing does not
occur on or prior to the then-scheduled Closing Date and such date is not
properly and timely extended in accordance with the terms hereof. Sellers may
elect, by written notice to Purchaser and without the consent of Purchaser, to
defer the Closing pursuant to Sellers’ rights expressly set forth herein.

 

6. Default and Remedies. Sections 7.1.1, 7.1.2 and 7.2.2 of the Purchase
Agreement are hereby amended to read in their entirety as follows:

 

7.1.1 Seller’s Pre-Closing Default; Purchaser’s Pre-Closing Remedies. If any
Seller breaches its obligations under this Agreement prior to the Closing in any
material respect and such breach has not been cured within 30 days after written
notice thereof from Purchaser (provided that the parties agree and acknowledge
that if such 30-day period would exceed the Closing Date, at their option,
Sellers may extend the Closing Date for the period required to effect such cure,
but not beyond the date which is 30 days after Purchaser’s foregoing written
notice), then, as Purchaser’s sole and exclusive remedy hereunder and at
Purchaser’s option, Purchaser may, upon notice to Sellers, given not more than
15 Business Days after the expiration of such cure period: (a) terminate this
Agreement in its entirety by giving Sellers written notice of such election
prior to or at the Closing, and (i) the Deposit then held by Escrowee (and any
interest thereon) shall (to the extent of the then outstanding principal amount
of the Loan Agreement) be remitted to Summit, or its permitted assign under the
Loan Agreement, and automatically applied towards any then outstanding principal
balance of that certain Loan Agreement dated February 11, 2016 between Summit
Hotel OP, LP and American Realty Capital Hospitality Trust, Inc. (“Loan
Agreement”) and the remaining balance, if any, of the Deposit then held by
Escrowee (and any interest thereon) shall be remitted to and may be retained by
Purchaser, and (ii) recover from the applicable Sellers all of Purchaser’s
reasonable out-of-pocket expenses incurred in connection with this Agreement and
the transactions contemplated hereby, including, but not limited to, its
reasonable legal fees and diligence costs, which reimbursement in the aggregate
amount amongst all Sellers shall not exceed $644,882; (b) waive the default and
proceed to the Closing (subject to the terms of this Agreement); or (c) if
applicable, elect to treat the Hotel Asset with respect to which such breach of
representation or warranty occurred as an Excluded Representation Asset and
proceed to the Closing (subject to the terms of this Agreement) with respect to
the other applicable Hotel Assets.

 



 

 

 

7.1.2 Failure to Satisfy Purchaser Closing Conditions. Without derogating from
Purchaser’s rights under Section 7.1.1, if on the Closing Date any of the
Purchaser Closing Conditions are not satisfied with respect to the Closing
(other than as a result of a material default by Purchaser hereunder), then
Purchaser may elect, at Purchaser’s option and as Purchaser’s sole remedy, to
either (i) waive such condition and proceed to the Closing; or (ii) elect to
terminate this Agreement in its entirety by giving Sellers written notice of
such election prior to or at the Closing and the Deposit then held by Escrowee
(and any interest thereon) shall (to the extent of the then outstanding
principal amount of the Loan Agreement) be remitted to Summit, or its permitted
assign under the Loan Agreement, and automatically applied towards any then
outstanding principal balance of the Loan Agreement and the remaining balance,
if any, of the Deposit then held by Escrowee (and any interest thereon) shall be
remitted to and may be retained by Purchaser.

 

7.2.2 Failure to Satisfy Seller’s Closing Conditions. Without derogating from
Seller’s rights as set forth in Section 7.2.1, if on the Closing Date any of the
Seller Closing Conditions are not satisfied (other than as a result of a
material default by any Seller hereunder) with respect to the Closing, then
Sellers may elect, at Sellers’ option and as Sellers’ sole remedy, to either (i)
waive such condition and proceed to the Closing or (ii) terminate this Agreement
in its entirety, whereupon the Deposit (or balance thereof) then held by
Escrowee shall be forfeited to Sellers as liquidated damages (to be allocated
amongst them in the same manner as the Purchase Price would have been allocated
if the Closing had occurred), it being agreed between the parties hereto that
the actual damages to Sellers in such event are impractical to ascertain and the
amount of the forfeited Deposit is a reasonable estimate thereof and shall be
and constitute valid liquidated damages.

 

7. Non-Exclusivity. Prior to the Closing, Sellers shall have the right to
continue marketing, and ultimately sell, without the consent of Purchaser, any
or all of the Hotel Assets to a bona fide third party purchaser that is not an
Affiliate of any Seller or Summit. As a result of the aforementioned, Section
12.19 of the Purchase Agreement is hereby null and void. Following Sellers’
request and at Sellers’ sole cost and expense, and subject to any
confidentiality or non-disclosure limitations, Purchaser shall furnish to
Sellers (without representation or warranty of any kind) all property
improvement plans related to the Hotels in Purchaser’s possession for use by
Sellers in their marketing efforts. Sellers shall promptly notify Purchaser if
any Seller or any of its Affiliates enters into a purchase agreement to sell one
or more of the Hotel Assets. If a Hotel Asset is under contract to be sold to a
bona fide third party purchaser that is not an Affiliate of any Seller or
Summit, Purchaser shall have no right to close on the purchase of such Hotel
Asset(s) under the terms of the Purchase Agreement until such time as Purchaser
receives notice from Sellers that the Hotel Asset(s) is no longer under contract
to be sold to a bona fide third party purchaser that is not an Affiliate of any
Seller or Summit. If the applicable Seller(s) sells any Hotel to a third party
purchaser, then (i) the Purchase Agreement shall terminate as to such Hotel
Asset (an “Excluded Sold Asset”), (ii) all references under the Purchase
Agreement to such Excluded Sold Asset shall be deemed deleted and such Excluded
Sold Asset shall not be deemed a “Real Property”, “Hotel Asset” or part of the
“Property” for any purpose under the Purchase Agreement, (iii) the Purchase
Price shall be reduced by the Allocated Purchase Price applicable to such
Excluded Sold Asset, and (iv) neither Sellers nor Purchaser shall have any
further rights or obligations under the Purchase Agreement with regard to such
Excluded Sold Asset, except for the rights and obligations thereunder which
expressly survive termination of the Purchase Agreement.

 



 

 

 

8. Excluded Assets. If any (but less than all) of the Hotel Assets becomes an
Excluded Title Asset, Excluded Casualty Asset, Excluded ROFO/ROFR Asset,
Excluded Representation Asset and/or Excluded Sold Asset (each, an, “Excluded
Asset”), then (i) as provided in Sections 3.1.3, 4.8, 5.2.2 and 8.2.1(a) of the
Purchase Agreement and in Section 7 of this Reinstatement, the Purchase Price
shall be reduced by the Allocated Purchase Price applicable to such Excluded
Asset, and (ii) notwithstanding anything to the contrary in Sections 3.1.3, 4.8,
5.2.2 and 8.2.1(a) of the Purchase Agreement, the full amount of the New Deposit
shall be retained by Escrowee to be applied in accordance with the terms of the
Purchase Agreement and this Reinstatement. If all of the Hotel Assets become
Excluded Assets, then the New Deposit shall (to the extent of the then
outstanding principal amount of the Loan Agreement) be remitted to Summit, or
its permitted assign under the Loan Agreement, and automatically applied towards
any then outstanding principal balance of the Loan Agreement and the remaining
balance, if any, of the New Deposit shall be remitted to and may be retained by
Purchaser. In addition, if at any time the Purchase Price is reduced to less
than $7,500,000 (due to the reduction in the Purchase Price by the Allocated
Purchase Prices applicable to Excluded Assets), then the excess of the New
Deposit over then Purchase Price shall (to the extent of the then outstanding
principal amount of the Loan Agreement) be remitted to Summit, or its permitted
assign under the Loan Agreement, and automatically applied towards any then
outstanding principal balance of the Loan Agreement and the remaining balance,
if any, of the New Deposit over the Purchase Price shall be remitted to and may
be retained by Purchaser.

 

9. Other Summit Agreement. The term Other Summit Agreement (as defined in the
August 21 Letter Agreement) shall mean that certain Purchase and Sale Agreement
dated as of June 2, 2015, as amended, between Original Purchaser, the sellers
party thereto and Summit. Sellers, Summit and New Purchaser agree that Summit
and Sellers’ obligation to incur and spend an aggregate of $500,000 for PIP
Expenditures referenced in those certain letter agreements dated August 21, 2015
related to the Purchase Agreement and the Other Summit Agreement is hereby
terminated in its entirety.

 

10. Binding Effect. This Reinstatement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

11. Counterparts. This Reinstatement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same agreement.

 

 

Sincerely,

 

 

 

 

AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO SMT ALT, LLC

 

 

 



By: /s/ Paul C. Hughes     Name: Paul C. Hughes     Title: Authorized Signatory
 



 

 

 

 

SUMMIT HOTEL OP, LP, a Delaware limited partnership  

(Indiidually and in accordance with Section 14.20 of the

Purchase Agreement on behalf of each Seller)

              By: SUMMIT HOTEL GP, LLC,       its general partner              
By: SUMMIT HOTEL PROPERTIES, INC.,       its sole member                        
  By: /s/ Chris Eng         Name: Chris Eng         Title: Secretary            
          SUMMIT HOSPITALITY I, LLC, a Delaware limited liability company      
          By: /s/ Chris Eng         Name: Chris Eng         Title: Secretary  



  

 

 

 

Schedule 1

 

Sellers/Hotels

 

OWNER State of Formation LOCATION Summit Hotel OP, LP Delaware Residence Inn -
Jackson, MS Summit Hotel OP, LP Delaware Holiday Inn Express - Vernon Hills, IL
Summit Hospitality I, LLC Delaware Courtyard - Germantown, TN Summit Hotel OP,
LP Delaware Courtyard - Jackson, MS Summit Hospitality I, LLC Delaware Fairfield
Inn & Suites - Germantown, TN Summit Hospitality I, LLC Delaware Residence Inn -
Germantown, TN Summit Hospitality 079, LLC Delaware Aloft - Jacksonville, FL
Summit Hotel OP, LP Delaware Staybridge Suites - Ridgeland, MS Summit
Hospitality 093, LLC Delaware Homewood Suites - Ridgeland, MS Summit Hospitality
I, LLC Delaware Courtyard - El Paso, TX

 

 

 

 

 

EXHIBIT A

  

New Deposit Escrow Instructions

 

 

 

 

 

DEPOSIT ESCROW INSTRUCTIONS

 



  Escrow Officer: Annette Labrecque Comer   Escrow No.: ____   Phone No.:
617.933.2441   Date: __________ ___, 2016



 

TO:Stewart Title Guaranty Company
One Washington Mall, Suite 1400
Boston, Massachusetts 02108
Attn: Annette Labrecque Comer

 

The amount of Seven Million Five Hundred Thousand and No/100 Dollars
($7,500,00.00) (such amount, together with any additional deposit hereafter made
by American Realty Capital Hospitality Portfolio SMT ALT, LLC, a Delaware
limited liability company (“Purchaser”), and all interest earned thereon, being
referred to herein as the “Escrow Deposit”) is deposited with Stewart Title
Guaranty Company (“Escrow Agent”) in escrow by Purchaser, pursuant to that
certain Real Estate Purchase and Sale Agreement (the “Agreement”), dated as of
June 2, 2015, as amended, as terminated and subsequently reinstated on February
11, 2016, by and among the sellers listed on Schedule 1 thereto (collectively,
“Sellers”), Summit Hotel OP, LP, a Delaware limited partnership (“Summit”) and
Purchaser. Summit shall serve as the representative of Sellers (in such
capacity, the “Seller Representative”) for all purposes of these Deposit Escrow
Instructions. Capitalized terms used but not otherwise defined herein shall have
the meaning assigned to such terms in the Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the Seller Representative, Purchaser and Escrow Agent,
the parties hereby agree as follows:

 

Escrow Agent hereby acknowledges receipt of $7,500,000 from Purchaser. As Escrow
Agent, you are hereby directed to, and you shall, hold, deal with and dispose of
the Escrow Deposit in accordance with the following terms and conditions:

 

1.You shall hold the Escrow Deposit until: (i) you are in receipt of a joint
order by the Seller Representative and Purchaser as to the disposition of the
Escrow Deposit (or any portion thereof) or (ii) you are in receipt of a written
demand (each, a “Demand”) from either the Seller Representative or Purchaser for
the payment of the Escrow Deposit (or any portion thereof). Upon receipt of any
Demand, you shall notify the other party to the Agreement no later than one
Business Day after receipt of the Demand, enclosing a copy of the Demand. If
within five Business Days after the non-demanding party has received your notice
of your receipt of the Demand, you have not received from the non-demanding
party its notice of objection to the Demand, which notice shall set forth the
reasons for such objection, then you shall promptly disburse the Escrow Deposit
(or the applicable portion thereof) as requested by the Demand. If within said
five Business Day-period you receive from the non-demanding party a notice of
objection to the Demand, then you shall notify the demanding party, enclosing a
copy of the notice of objection, and shall continue to hold the Escrow Deposit
(or the applicable portion thereof) until you are in receipt of a joint order as
aforesaid or a final non-appealable order of a court of competent jurisdiction
with respect to the distribution of the Escrow Deposit (or the applicable
portion thereof), but after 120 days you may deposit the Escrow Deposit (or the
applicable portion thereof) with a court of competent jurisdiction in New York
City.

 



 

 

 

2.Notwithstanding the foregoing, as Escrow Agent, you are hereby expressly
authorized and directed to regard, comply with and obey any and all final,
non-appealable orders, judgments or decrees entered or issued by any court of
competent jurisdiction, and in case you comply with or obey any such order,
judgment or decree of any such court, you shall not be liable to either of the
other parties hereto or any other person or entity by reason of such compliance
or obedience. In case of any suit or proceeding regarding these Deposit Escrow
Instructions to which you are or may at any time be a party, the Seller
Representative and Purchaser agree that the non-prevailing party shall pay to
you upon demand all reasonable costs and expenses incurred by you in connection
therewith.

 

3.You shall not charge any escrow fee in respect of your duties hereunder.

 

4.As Escrow Agent, you shall invest the Escrow Deposit as and to the extent
Purchaser may direct.

 

5.All notices, demands, requests or other communications hereunder must be in
writing and shall be (i) personally delivered, (ii) delivered by express mail,
Federal Express or other comparable overnight courier service, (iii) telecopied,
with telephone confirmation within one Business Day or (iv) mailed to the party
to which the notice, demand, request or other communication is being made by
certified or registered mail, postage prepaid, return receipt requested, to the
respective addresses for the Seller Representative, Purchaser and you, as Escrow
Agent as herein provided. All notices (x) shall be deemed to have been received
on the date that the same shall have been delivered in accordance with the
provisions of this Section 5 and (y) may be given either by a party or by such
party’s attorneys. Any party may, from time to time, specify as its address for
purposes of these Deposit Escrow Instructions any other address upon the giving
of 10 days’ prior written notice thereof to the other parties.

 

6.The Seller Representative and Purchaser may act hereunder either directly or
through their respective attorneys:

 

Purchaser’s attorney is:

 

Proskauer Rose LLP
11 Times Square
New York, New York 10036
Attn: Steven L. Lichtenfeld, Esq. and Jeffrey A. Horwitz, Esq.
Facsimile No.: (212) 969-2900
Telephone No.: (212) 969-3735; (212) 969-3229

 



 

 

 

7.These Deposit Escrow Instructions are being entered into to implement the
Agreement and shall not (nor be deemed to) amend, modify or supersede the
Agreement or act as a waiver of any rights, obligations or remedies set forth
therein; provided, however, that you, as Escrow Agent, may rely solely upon
these Deposit Escrow Instructions.

 

8.The Seller Representative and Purchaser each hereby authorize you, as Escrow
Agent, to designate the investment depository of the Escrow Deposit to act as
and perform the duties and obligations of the “reporting person” with respect to
the transactions contemplated by the Agreement for purposes of 26 C.F.R.
Section 1.6045-4(e)(5) relating to the requirements for information reporting on
real estate transactions closed on or after January 1, 1991.

 

9.Notwithstanding anything to the contrary herein or in the Agreement, Purchaser
shall have the right to assign all of its right, title and interest in and to
these Deposit Escrow Instructions, in part in respect of a particular Hotel
Asset, to the Permitted Assignee to which the interests of Purchaser in and to
the Agreement is assigned in respect of such Hotel Asset.

 

10.These Deposit Escrow Instructions may be signed in any number of counterparts
each of which shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

Acknowledged and agreed this _____day of __________, 2016.

 



  THE SELLER REPRESENTATIVE:         Summit Hotel OP, LP, a Delaware limited
partnership         By: Summit Hotel GP, LLC     its general partner         By:
Summit Hotel Properties, Inc.,     its sole member               By:      
Name:        Title:           c/o Summit Hotel Properties Inc.   12600 Hill
Country Boulevard, Suite R-100   Austin, Texas 78738   Attn: Chris Eng, Senior
Vice President, General Counsel & Chief Risk Officer   Facsimile No.: (512)
538-2333   Telephone No.: (512) 538-2307



 

 

 

 

Acknowledged and agreed this ____ day of ______________, 2016.

 





  PURCHASER:       American Realty Capital Hospitality Portfolio SMT ALT, LLC,
a Delaware limited liability company         By:       Name:       Title:      
  c/o American Realty Capital Hospitality Trust, Inc.   405 Park Avenue   New
York, New York 10022   Attn:  Legal Department   Facsimile No.:  (212) 421-5799
  Telephone No.:  (646) 558-1154       With a copy to:       Proskauer Rose LLP
  11 Times Square   New York, New York 10036   Attn:  Steven L. Lichtenfeld,
Esq. and   Jeffrey A. Horwitz, Esq.   Facsimile No.:  (212) 969-2900   Telephone
No.:  (212) 969-3735; (212) 969-3229



 

 

 

 

Acknowledged and agreed this _____ day of _____________, 2016.

 



  STEWART TITLE GUARANTY COMPANY         By:       Name:     Title:        
Stewart Title Guaranty Company   One Washington Mall, Suite 1400   Boston,
Massachusetts 02108   Attn: Annette Labrecque Comer   Telephone No.: (617)
933-2441



 



 

